448 F.2d 1280
UNITED STATES of America, Appellee,v.James Laird TAYLOR, Appellant.
No. 71-1406.
United States Court of Appeals, Fourth Circuit.
October 8, 1971.

James A. Eichner, Richmond, Va., on brief for appellant.
Brian P. Gettings, U. S. Atty., and Rodney Sager, Asst. U. S. Atty., on brief for appellee.
Before BOREMAN, Senior Circuit Judge, and BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
The appellant, who was convicted of bank robbery under 18 U.S.C. § 2113(a) on his plea of guilty, attacks his 15-year sentence as an abuse of discretion and in violation of his right to equal protection because of the decision of the United States Attorney to prosecute a companion case, against a confederate who assisted in the get-away and supplied a gun, as a misdemeanor before a Federal Magistrate.


2
We find no merit in appellant's contention. "[I]t is not the function of the judiciary to review the exercise of executive discretion * * *." Newman v. United States, 127 U.S.App.D.C. 263, 382 F.2d 479, 482 (1967); see Waterhouse v. Mitchell, No. 14,872 (4 Cir., Feb. 16, 1971), cert. den. 403 U.S. 918, 91 S. Ct. 2228, 29 L. Ed. 2d 695 (1971). See also United States v. Martell, 335 F.2d 764, 766-768 (4 Cir.1964).


3
Accordingly, we deem oral argument unnecessary and affirm the judgment of the district court.


4
Affirmed.